Name: 2007/168/EC: Council Decision of 22 February 2007 appointing the Vice-President of the Community Plant Variety Office
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-01-08; 2007-03-17

 17.3.2007 EN Official Journal of the European Union L 78/27 COUNCIL DECISION of 22 February 2007 appointing the Vice-President of the Community Plant Variety Office (2007/168/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1), and in particular Article 43(3) thereof, Having regard to the list of candidates proposed by the Commission on 22 November 2006, after obtaining the opinion of the Administrative Council of the Community Plant Variety Office and after consultation of the President of the Community Plant Variety Office, HAS DECIDED AS FOLLOWS: Article 1 1. Mr Carlos PEREIRA GODINHO is hereby appointed Vice-President of the Community Plant Variety Office (hereinafter the Office) for a period of five years, at grade AD 12, in accordance with the vacancy notice published in the Official Journal of 6 April 2006 (2). 2. The term of office of Mr Carlos PEREIRA GODINHO shall run from the date on which he takes up his duties, and this date shall be agreed between the President and the Administrative Council of the Office. Article 2 The Chairman of the Administrative Council of the Office shall be empowered to sign the contract of employment with Mr Carlos PEREIRA GODINHO. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 February 2007. For the Council The President F. MÃ NTEFERING (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 873/2004 (OJ L 162, 30.4.2004, p. 38). (2) Publication of a vacancy for Vice-President of the Community Plant Variety Office (Grade A*12) (OJ C 83A, 6.4.2006, p. 1).